Name: Commission Regulation (EEC) No 1267/84 of 8 May 1984 amending Regulations (EEC) No 780/84, (EEC) No 781/84 and (EEC) No 782/84 on the opening of various invitations to tender for the export of common wheat not intended for human consumption held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 123/8 Official Journal of the European Communities 9 . 5 . 84 COMMISSION REGULATION (EEC) No 1267/84 of 8 May 1984 amending Regulations (EEC) 780/84, (EEC) No 781/84 and (EEC) No 782/84 on the opening of various invitations to tender for the export of common wheat not intended for human consumption held by intervention agencies of 50 000 tonnes of common wheat not intended for human consumption held by the Dutch intervention agency ; Whereas Annex II of each of the three abovemen ­ tioned Regulations opening tendering procedures gives reference methods for treating the common wheat ; whereas these Annexes should be amended to take account of new technical information ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 7 (5) and 8 (4) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 780/84 (4) opened a standing invitation to tender for the export of 375 000 tonnes of common wheat not intended for human consumption and held by the German inter ­ vention agency ; Whereas Commission Regulation (EEC) No 781 /84 (*) opened a standing invitation to tender for the export of 300 000 tonnes of common wheat not intended for human consumption and held by the French interven ­ tion agency ; Whereas Commission Regulation (EEC) No 782/84 0 opened a standing invitation to tender for the export HAS ADOPTED THIS REGULATION Article 1 Annex II to Regulations (EEC) No 780/84, (EEC) No 781 /84 and (EEC) No 782/84 are hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 9 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 1 . (3) OJ No L 202, 9. 7. 1982, p. 23 . (4) OJ No L 85, 28 . 3 . 1984, p. 14. (*) OJ No L 85, 28 . 3 . 1984, p. 18 . (* OJ No L 85, 28 . 3 . 1984, p . 22. 9 . 5 . 84 Official Journal of the European Communities No L 123/9 ANNEX Reference methods for treatment of the common wheat Method No 1  Colouring The wheat must be treated with one of the colouring matters listed below in such a way that it contains a quantity of colouring matter at least equal to that shown in column 4, that at least 5 % of the grains are coloured and that these are evenly distributed throughout the entire quantity of wheat. TABLE OF COLOURING MATTERS Common name of colouring matter Scientific name Colour index Minimum quantity in parts per million by weight 1 2 3 4 Patented Blue V Calcium salt of the disulphonic acid of m-hydroxytetraethyl diaminotri ­ phenyl-carbinol anhydride V 42.051 20 O 32 0 Acid brilliant green BS (Lissamine green) Sodium salt of di-(p-dimethyl ­ di-(p-dimethyl ­ pho-naphtho-fuchsinimon monium 44.090 20 (') 32 0 Amaranth Trisodium salt of l-(4-sulpho-l ­ l-(4-sulpho-l ­ phonic acid 16.185 20 0 32 0 (') 80 % concentration . 0 50 % concentration. Method No 2  Addition of fish oil or fish liver oil (a) Fish oil or fish liver oil, filtered, not deodorized, not decolourized, with no additives. (b) Characteristics : minimum iodine content : 1 20, colour content : 7-14 (Gartner) or 5-19 (FAC), acidity between : 3 and 4 % , maximum point of solidification : 10 °C. (c) Minimum quantity to be used per tonne of wheat to be treated : four kilograms. (d) The treating apparatus must be such that at all times the oil is evenly distributed throughout the wheat. (e) The temperature of the oil used must be kept at a level sufficient to ensure such even distribution .